DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 29-36 and 48-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the functional limitations of apparatus Claims 29-36 are properties or functions of the product/apparatus that, as claimed in the structural limitations of Claim 29, appears to have the ability to, in particular, store various digital data. Specifying part of that data as e.g. “digitally signed data comprising the reference parameter” (Claim 29) does not appear to place any additional limitations on the claimed structure. Similar considerations apply to Claims 30-36 and 50-54. It is therefore not clear what, if any, additional structural limitations are added to the structural limitations already recited in Claim 29 by Claims 29-36 and 50-54.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 29-36 and 48-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. 2019/0137316 A1) in view of Yuen (U.S. 2008/0165232 A1). 
Anderson et al. teach: 
Regarding Claims 29 and 31, (§§0027-0028, 0030, 0187 and Figs. 1-13) a logic circuitry package the at least one logic circuit is configured to: receive, via the interface, a first request sent to a first address to read the reference parameter: transmit, via the interface, the reference parameter in response to the first request: receive, via the interface, a second request sent to a second address to implement a task: and implement the task to output a digital value via the interface in response to the second request, wherein the reference parameter corresponds to the digital value. Please note that the teaching §§0027-0028 of Anderson et al. are interpreted to read on the limitations underlined above. Please also note that “cartridge characteristics such as product characteristics, fluid quantity characteristics, fluid type characteristics, etc.”, taught by Anderson et al., read on the limitation “the reference parameter corresponds to the digital value”, as both values are read from the same cartridge and therefore correspond to each other at least in that sense;
Anderson et al. do not teach: 
Regarding Claim 29, wherein the memory stores digitally signed data comprising the reference parameter.
Regarding Claim 30, wherein the second address is one of a default second address and a reconfigured second address. 
Regarding Claim 31, wherein the task comprises one of a calibration function, a clock signal sample function, a sensor read function, and a register read function.
Regarding Claim 32, wherein the reference parameter comprises one of a clock generator sample value, a calibration target value, a sensor target value, a sensor offset value, and a sensor slope value.
Regarding Claim 33, wherein the memory stores a plurality of different reference parameters, and wherein the at least one logic circuit is configured such that each reference parameter corresponds to a digital value output in response to implementing a corresponding task of the at least one logic circuit.
Regarding Claim 34, wherein the memory stores a cryptographic key to cryptographically authenticate the reference parameter, and wherein the at least one logic circuit is configured to transmit the reference parameter cryptographically authenticated using the key in response to a cryptographically authenticated first request sent to the first address.
Regarding Claim 35, wherein the at least one logic circuit is configured to output the digital value corresponding to the reference parameter without cryptographically authenticating the digital value using the key.
Regarding Claim 36, wherein the reference parameter corresponds to a predetermined temperature of the at least one logic circuit.
Regarding Claim 48, wherein the second address is one of a default second address and a reconfigured second address.
Regarding Claim 49, wherein the reference parameter comprises one of a clock generator sample value, a calibration target value, a sensor target value, a sensor offset value, and a sensor slope value.
Regarding Claim 50, wherein the memory stores a plurality of different reference parameters, and wherein the at least one logic circuit is configured such that each reference parameter corresponds to a digital value output in response to implementing a corresponding task of the at least one logic circuit.
Regarding Claim 51, wherein the memory stores a cryptographic key to cryptographically authenticate the reference parameter, and wherein the at least one logic circuit is configured to transmit the reference parameter cryptographically authenticated using the key in response to a cryptographically authenticated first request sent to the first address.
Regarding Claim 52, wherein the at least one logic circuit is configured to output the digital value corresponding to the reference parameter without cryptographically authenticating the digital value using the key.
Regarding Claim 53, wherein the reference parameter corresponds to a predetermined 
However, the limitations that Anderson et al. do not teach regarding Claims 29-36 and 48-53 do not appear to further structurally limit the claimed logic circuitry package. The manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus. See MPEP §2114 II.
Claims 47 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. 2019/0137316 A1) in view of Yuen (U.S. 2008/0165232 A1).
Anderson et al. teach
Regarding Claims 47 and 54, all the limitations as discussed supra Claim 28 (from which this Claim depends). Anderson et al. further teach a housing (140, Fig. 3) having a height, a width less than the height, and a length, the height parallel to a vertical reference axis, and the width extending between two sides; a print liquid reservoir within the housing; and a print liquid output (e.g. 305). 
Anderson et al. do not teach: 
Regarding Claims 47 and 54,
the length being greater than the height.
Yuen teaches:
Regarding Claims 47 and 54, (§0057) the length of an ink cartridge being elongated or shortened to provide variations in the volume of the ink reservoir while maintaining the same or similar structure for the rest of the cartridge for purposes of connecting to a receptacle on the printer side. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Yuen to the teachings of Anderson et al. to increase the ink capacity of the replaceable print apparatus component, as taught by Yuen (§0057). The motivation for doing so would be to reduce the frequency of cartridge replacement, to improve utility of the printer.

Allowable Subject Matter
Claims 37-46 are allowed. The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 37-46 is the inclusion of the limitations of a logic circuitry package comprising: 
a first logic circuit configured to respond to communications via the interface, the first logic circuit comprising a memory storing at least one reference parameter, and the first logic circuit configured to: 
receive, via the interface, a request to read the at least one reference parameter; and 
transmit, via the interface, the at least one reference parameter in response to the request; 
a second logic circuit configured to respond to communications via the interface, the second logic circuit configured to: 
receive, via the interface, a request to implement a task; and 
implement the task to output a digital value via the interface. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. Please note, however, that the first logic circuit and the second logic circuit as claimed are understood to be separate circuits that share no structural elements; otherwise, prior art of e.g. Anderson et al, cited above, would read on the structural limitations of these apparatus Claims.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 1/11/22, with respect to rejection(s) of Claim 28 have been fully considered and, in conjunction with amendments filed on the same date, are persuasive.  The rejection(s) of Claim 28 have has been withdrawn. 
Applicant's arguments filed 1/11/22, with respect to rejection(s) of Claims 29-36 and 47 have been fully considered but they are not persuasive. The manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus. See MPEP §2114 II.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                         



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853